Citation Nr: 0833742	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-38 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include thoracic and lumbosacral spine strain 
with anterior wedging and scoliotic curvature.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty with the 
Army from January 1992 to July 1992.  The veteran also served 
in the Army National Guard from August 1991 to January 1992, 
July 1992 to September 1996 and from October 1996 to August 
2004 with various periods of active duty, active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA). 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran had a hearing before the Board 
in April 2008 and the transcript is of record.

The RO received additional evidence from the veteran in 
January 2008, before the file was sent to the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted included a 
signed waiver of local jurisdictional review.

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

A chronic low back disability was not manifested during 
active service, active duty, and active duty for training.  
The veteran's current low back disabilities have not been 
objectively shown to have originated during active service, 
active duty active duty for training or inactive duty for 
training.


CONCLUSION OF LAW

A chronic low back disability to include back strain, 
anterior wedging and scoliotic curvature, was not incurred in 
or aggravated by active service, active duty for training or 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service Connection (Low Back Disability)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges his current low back disabilities are a 
result of an in-service injury in September 2003 where he 
fell and twisted his back.  He also indicates part of his 
military duties during his active duty included heavy 
lifting.  He claims he had many periods of back pain, to 
include during his advanced infantry training (AIT) from 
January 28, 1992 to July 17, 1992.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence)

Aside from his AIT in the Army from January 1992 to July 
1992, the majority of the veteran's service was in the Army 
National Guard.  To the extent the veteran is alleging that 
his current conditions are a result of an injury or disease 
diagnosed and treated during his time in the Army National 
Guard, the Board notes that only "veterans" are entitled to 
VA compensation under 38 U.S.C.A. §§ 1110 and 1131. 

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the veteran's period of active duty in the Marine Corps) does 
not obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

The claimant in this case is a "veteran" based on his active 
duty service from January 1992 to July 1992, and any active 
duty training periods while he was in the Army National Guard 
from 1991 to 2004, which according to his DD-214 included the 
time from August 1991 to September 1996.  Therefore, he is 
entitled to "veteran" status and the full benefit of VA 
resources for any compensation claim based on that period of 
service.  However, to the extent any of his claims are not 
based on that period of service, but on his period of 
inactive service, the claims must fail.  In order for the 
appellant to achieve "veteran" status and be eligible for 
service connection for disability claimed during his inactive 
service, the record must establish that he was disabled 
during active duty for training due to a disease or injury 
incurred or aggravated in the line of duty or he was disabled 
from an injury incurred or aggravated during inactive duty 
training.  See Mercado- Martinez v. West, 11 Vet. App. 415, 
419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Board notes, according to the personnel files of record, 
it is unclear what, if any, time between 1996 and 2004 
included active duty training periods.  The veteran testified 
during his hearing before the Board in April 2008 that he did 
complete annual training during those years although his job 
on the military base was considered a "civilian" position.  
A military record dated September 2003 does indicate the 
veteran injured, among other things, his lower back in the 
line of duty during inactive duty for training (INACDUTRA).  
Other medical records from 2002 to 2004 additionally indicate 
complaints of back pain secondary to "heavy lifting at 
work."  

The veteran's service medical records for his service prior 
to 1996 are notably silent as to any complaints, treatment or 
diagnoses of any low or mid back condition.  An April 1996 x-
ray indicates a normal thoracic and lumbosacral spine.  In 
August 2001, the veteran complained of sciatic pain and was 
placed on a temporary profile.  The pain resolved shortly 
thereafter in September 2001.  The veteran also complained of 
mid-low back pain in June 2002, which resolved shortly 
thereafter.  As mentioned above, the veteran was determined 
to be medically unfit for retention in September 2003 
following an injury during INACDUTRA causing, among other 
things, lumbar strain.  The unfit determination, however, was 
made mainly for his most significant injury at the time, 
which was a right shoulder injury.  Despite the unfit 
determination, the veteran continued working his civilian job 
on the military base until August 2004 where he received an 
honorable discharge.  

In support of his claim, the veteran identified private 
medical records, which indicate treatment for thoracic strain 
from heavy lifting in March 2004.  Diagnostic tests at the 
time, to include x-rays, were within normal limits.

As explained above, the veteran may be service-connected for 
a disability caused by an injury occurring during INACDUTRA.  
The crucial inquiry here, then, is whether the veteran's 
current low back disabilities are causally related to his 
September 2003 injury or any other incident of his active 
military service.  The Board concludes they are not.

After service, the veteran was afforded a VA examination in 
January 2005 where the examiner diagnosed the veteran with 
mild thoracolumbar spine strain with x-ray evidence of slight 
anterior wedging of the L1 vertebra and minimal s-shaped 
scoliotic curvature of the visualized thoracic and upper 
lumbar spine.  In regard to etiology, the examiner opined as 
follows, "The thoracolumbar spine strain is less likely than 
not a result of the lumbar strain 2003.  Injury insufficient 
to cause condition."

The Board finds the examiner's opinion compelling.  The 
opinion is based on a thorough physical examination with 
diagnostic testing as well as a complete review of the C-
file.  Also compelling, no medical professional has ever 
linked the veteran's current low back disabilities to any 
incident of his active military service or the September 2003 
INACDUTRA injury.

Indeed, the medical evidence as a whole is not indicative of 
a chronic low back disability prior to the January 2005 VA 
examination.  Rather, the veteran was seen periodically for 
low back pain or lumbosacral strain, usually resolving in a 
matter of weeks.  X-rays done privately and in the military 
prior to January 2005 were consistently indicative of a 
normal thoracic and lumbosacral spine.  

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  As 
explained above, there simply is no such evidence here.

The veteran advances that his low back disability was 
precipitated by in-service strenuous heavy lifting and a 
September 2003 fall occurring in the line of duty during 
INACDUTRA.  No competent medical profession has identified an 
etiological relationship between the veteran's current low 
back conditions and his periods of active service, active 
duty for training, or inactive duty for training, to include 
the September 2003 injury.  Indeed, the VA examiner at the 
January 2005 VA examination for compensation purposes 
expressly discounted the existent of such a relationship.  

The Court has held that a lay witness is generally not 
capable of offering evidence involving medical knowledge such 
as the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disability.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in November 2004 and March 2006.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The 2006 letter 
explained how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his low back condition(s) can be 
directly attributed to service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for a low back disability, 
to include thoracic and lumbosacral spine strain with 
anterior wedging and scoliotic curvature is denied.


REMAND

The veteran alleges his panic attacks began in May 1992, 
during advanced infantry training (AIT), when he was berated 
by his Drill Sergeant.  His medical records, on the other 
hand, indicate formal treatment for his panic attacks 
beginning in June 2002.  Since that time, the veteran has 
been diagnosed with a myriad of different psychiatric 
disabilities, to include an anxiety disorder, panic disorder 
and even post-traumatic stress disorder (PTSD).

As explained in the opinion above, the veteran's active duty 
status during his various periods of National Guard service 
are critical in the determination of his claim.  The veteran 
testified during his hearing before the Board in April 2008 
that although he worked a civilian job in the Army National 
Guard from 1996 to 2004, he was still held to the same 
military standards and had to complete annual active duty for 
training.  The RO should obtain the veteran's complete 
personnel records to ascertain whether the veteran's 
incurrence of his psychiatric condition occurred during a 
period of ACDUTRA or INACDUTRA.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

The veteran was afforded a VA examination in December 2004.  
The examiner diagnosed the veteran with panic disorder with 
agoraphobia and anxiety disorder.  Other than noting the 
veteran's medical history and indicating the veteran felt his 
symptoms were due to stress at work, no specific opinion 
regarding etiology was rendered.  Additionally, the examiner 
did not indicate whether the C-file was reviewed or available 
for review.  The veteran testified during his hearing before 
the Board in April 2008 that he provided his military records 
to the examiner, but it is unlikely the examiner had a full 
picture of the veteran's pertinent military and medical 
history.

Private medical records submitted by the veteran, moreover, 
are inconsistent in regard to diagnoses rendered, initial 
onset of the disabilities diagnosed and likely etiology.  The 
veteran has been diagnosed with panic disorder, anxiety 
disorder, PTSD and many other psychiatric disabilities.  The 
medical history indicates treatment began in June 2002, but 
examiners have inconsistently indicated when the on-set of 
symptoms began ranging from directly after (and due to) the 
September 11, 2001 incident to many years prior in the 1990s 
due to stress in the military.  

In short, the medical record is simply insufficient currently 
to render a decision in this case.  Thus, a new VA 
examination is indicated.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's personnel records 
from the NPRC, Arizona Army National Guard 
or any other appropriate agency from his 
Army and National Guard service from 
August 1991 to August 2004.  All efforts 
to obtain these records should be fully 
documented, and the agencies must provide 
a negative response if records are not 
available.

2.  After obtaining the above records, to 
the extent available, schedule the veteran 
for a psychiatric examination for the 
claimed condition of a psychiatric 
disorder, to include panic disorder, 
anxiety disorder and post-traumatic stress 
disorder (PTSD) to determine the extent 
and likely etiology of any psychiatric 
condition(s) found, specifically 
addressing whether the veteran's 
condition(s) is(are) due to any incident 
of active duty, ACDUTRA or INACDUTRA.  The 
claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation.

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV. After 
review of the pertinent material, the 
examiner must specifically discuss whether 
the appellant meets the diagnostic 
criteria in DSM-IV for diagnosis of PTSD 
(i.e., were the verified in-service 
stressors sufficient to produce PTSD), 
and, if so, is there a link between the 
current symptoms and the alleged in-
service stressors.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3. The RO should then readjudicate the 
veteran's claim, also specifically 
considering the PTSD aspect of his claim. 
If the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


